Citation Nr: 1721536	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  

The Veteran filed a Notice of Disagreement (NOD) in June 2009.  The RO issued a Statement of the Case in December 2010.  In January 2011, the Veteran filed a timely substantive appeal.

In July 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge at the Detroit Regional Office (RO).  A copy of the hearing transcript has been associated with the claims file. 

In March 2014 and in March 2016, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

In an August 2016 rating decision, the RO granted service connection for tinnitus and for right ear hearing loss with an evaluation of zero percent effective June 20, 2008, and continued the denial of service connection for hearing loss of the left ear in an August 2016 supplemental statement of the case.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the RO continued the denial of service connection for hearing loss of the left ear in an August 2016 supplemental statement of the case.   Thereafter, in August 2016, the Veteran submitted additional medical evidence, including a nexus opinion from Allegiance Hearing Center that he indicated he wanted the RO to consider.  Thereafter, in December 2016, the Veteran underwent another VA examination and a nexus opinion was procured.  The Veteran's case was transferred to the Board in January 2017.  

When evidence is received by the RO prior to the transfer of the case to the Board, an SSOC must be furnished to the Veteran.  See 38 C.F.R. §  19.37(a) (2016).  The Veteran submitted additional relevant evidence after the August 2016 supplemental statement of the case and before the transfer of the case to the Board.  He also specifically indicated that he wanted the RO to consider this evidence.  Additionally, the December 2016 VA examination report was evidence developed by the RO after the August 2016 supplemental statement of the case and prior to the transfer of records to the Board.  Thus, the Board finds that the claim must be remanded for AOJ consideration of this evidence.  Id.  

Accordingly, the case is REMANDED for the following action:

The case should again be reviewed by the RO/AOJ on the basis of the additional evidence-to specifically include all new evidence associated with the record since the August 2016 supplemental statement of the case, including the August 2016 medical evidence with nexus opinion from Allegiance Hearing Center submitted by the Veteran, and the December 2016 VA examination report.  If the benefit sought is not granted, the RO/AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




